Per Curiam.
Petitioner Earl William Sawyer filed an original petition for habeas corpus in this court which was consolidated for oral argument with State v. Sawyer, ante p. 83, and another petition for writ of habeas corpus by the same petitioner, post p. 896. In this petition, Earl William Sawyer represents that, at the time of his arrest, the Seattle police took from him the sum of $537, and that, by subsequent order of the superior court, the funds were distributed to third parties.
The writ of habeas corpus is not a device by which the validity of that proceeding may be tested. It is accordingly dismissed.
August 30, 1962. Petition for rehearing denied.